DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 11/05/2021 is acknowledged.  The amendment includes the cancellation of claims 3-4, 6, and 9, the amending of claims 1, 5, 7-8, 18-19, and the addition of claims 20-25.
Claim Rejections - 35 USC § 112
3.	The rejections raised in the Office Action mailed on 08/06/2021 have been overcome by applicant’s amendment received on 11/05/2021.
Allowable Subject Matter
4.	Claims 1-2, 5, 7-8, and 18-25 are allowed and renumbered as claims 1-13.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a remote access hub that is communicatively coupled to a first server maintaining a first database and a second server maintaining a second database, the first server configured for receiving read and write requests from a plurality of remote user devices via the remote access hub, the second server configured for receiving read and write requests from the first server via the remote access hub and only read requests from the plurality of remote user devices via the remote access hub, the remote access hub including computer-readable instructions that when executed by one or more processors of the remote access hub cause the remote access hub to perform operations of receiving a first plurality of requests to access patient information, the plurality of requests including write requests and read requests communicated from a remote user device of the plurality of remote user devices, in response to a determination that the first server is online, forwarding the first plurality of requests to the first server receiving a second plurality of requests to access patient information, the second plurality of requests including write requests and read requests communicated from the remote user device of the plurality of remote user devices: determining that the first server is offline, responsive to the determination that the first server is offline, forwarding only the read requests of the second plurality of requests to the second server, and in response to the determination that the first server is offline, transmitting a command to the plurality of remote computing devices disabling 
	Specifically, while the prior art (See Ferguson) clearly teaches the use of a “hub” to handle read/write requests to remote servers, Fotsch teaches the satisfying of read/write requests for patient medical data, and the Uhlmann clearly teaches the disabling of write ability for clients from a server, the detailed claim limitations directed towards the specific disabling via transmitted commands to multiple clients of write abilities of an application on those multiple clients in response to determining that a remote server is off-line is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2, 5, 7-8, 18-19, and 21-25 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2009/0235067 issued to Miller et al. on 17 September 2009.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5, 7-8, and 18-25 (e.g., methods to handle transaction requests in a multi-server environment).
U.S. PGPUB 2016/0092532 issued to Jia et al. on 31 March 2016.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5, 7-8, and 18-25 (e.g., methods to handle transaction requests in a multi-server environment).
U.S. PGPUB 2011/0286594 issued to Resch et al. on 24 November 2011.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5, 7-8, and 18-25 (e.g., methods to handle transaction requests in a multi-server environment).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168


/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168